Martin, P. J. (dissenting).
Where such a deliberate and unfair attempt to appropriate the property of another is established, the court should fully protect the injured party and should hesitate to grant any relief to the wrongdoer which would, in any manner, enable him to benefit by his wrongful act to the detriment of the injured party.
The order should, therefore, be affirmed in its entirety.
Glennon, J., concurs.
Order modified so as to restrict the use of “ Ace-G-Man ” in the title of the defendant’s magazine to uses such as will not imitate in appearance, form or print the design now used in the title of plaintiff’s magazine, and as so modified affirmed, without costs. Settle order on notice.